Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31st, 2020, been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahide et al (WO2008120505A1) in view of BASF (EP2868628A1). Takahide is read from an English machine translation which has been placed in the Application file. EP2868628A1 is referred to hereinafter as BASF, since the reference does not list any inventor names.
With regards to claim 12, Takahide discloses a water-repellant article having antifouling properties (i.e., antifouling structure), the article comprising a void layer (porous structural layer) having voids (pores) which have been impregnated with a liquid water-repellant material (para. [0001]-[0004], [0009]-[0010], and [0020]-[0023]). The liquid water-repellant material is in the form of a liquid fluorine polymer (i.e., a fluoropolymer oil), and therefore the liquid water-repellant material is considered non-volatile, as the present specification lists fluoropolymer oils under the definition of a “non-volatile liquid” (para. [0050]-[0074] and [0122]; See Present Spec. PGPub: para. [0048]). The void layer (porous structural layer) is formed by supplying a silicon dioxide layer (i.e., the porous structural layer is made of an inorganic material mainly composited of silicon dioxide) and conducting a plasma chemical vapor deposition (CVD) treatment on the silicon dioxide layer to create voids and a thin film layer (i.e., a modified portion of the structural layer located on a surface thereof) (para. [0141]-[0144]). It is noted that the silicon oxide portion which does not immediately have an exposed surface constitutes a non-modified portion which is not modified by a fluorine functional group. The thin film layer is formed from an organometallic compound such as triethoxyfluorosilane, which has three fluorine atoms and one silicon atom, leading to a film having a ratio of fluorine atoms to silicon atoms (F/Si) of 3 (para. [0040]-[0042] and [0144]).  Takahide further lists other organometallic compounds which may be used in the invention, including compounds which have, for example, an F/Si ratio of 9 (para. [0076] and [0113]-[0114], see compounds 4 and 5), an F/Si ratio of 17 (para. [0114], see compound 7, 31, 32, 45, and 46), an F/Si ratio of 34 (para. [0114], see compound 8), or an F/Si ratio of 14 (para. [0114], see compounds 22-28 and 33-37). In the interest of compact prosecution, the Examiner further notes that Takahide teaches that the plasma CVD step may also be conducted with a fluorine-based gas such as hydrogen fluoride in order to form a structure having a chemical gradient, and that the amount of fluorine gas used in the etching upon a silicon dioxide substrate is adjustable, based on the plasma CVD process parameters (para. [0006], [0035], [0144], and [0146]-[0156]). Takahide teaches that fluorine atoms have water repellency, but that too much fluorine relative to silicon dioxide base material can lead to adhesion failure between the void layer and the rest of the substrate material (para. [0006]). Based on these teachings, one of ordinary skill in the art would have found it obvious to have optimized the F/Si para. [0006], [0035], [0144], and [0146]-[0156]). See MPEP 2144.05.
Although Takahide discloses a material having a void layer (porous structure), Takahide does not appear to disclose a specific pore size, nor does Takahide disclose a pore size of 10 to 50 nm. However, considering that every pore has a diameter associated with it, one of ordinary skill would have recognized the need to select an appropriate diameter from those found in the art.
BASF teaches a silicon dioxide material which contains antifouling agents, the silicon dioxide material having a pore size in the range of 1 to 25 nm (BASF: abstract; para. [0019] and [0022]; claim 29). Based on the summary of the state of the art given in the BASF reference, adjustment of pore size in silicon-based materials is well-known (BASF: para. [0005] and [0009]). BASF teaches selection of its pore size, as it leads to improved adsorption properties, and it is submitted that improved adsorption would be relevant to the teachings of Takahide, as Takahide uses the porous structure to adsorb a fluorinated liquid (See above discussion, in addition to para. [0028] of BASF). It is clear that Takahide and BASF are analogous art in that they are related to the same field of endeavor of porous antifouling articles comprised of silicon dioxide containing antifouling agent (See above discussion). BASF is reasonably pertinent to the problems of Takahide and the present disclosure, as BASF selects a pore size overlapping the claimed range in order to enable adsorption of material into the pores of the silicon dioxide (See above discussion). One of ordinary skill in the art would have found it obvious to have selected from the size range of BASF, for the pore size in the silicon dioxide material of Takahide, in order to improve the absorption of the water-repellant liquid into the voids of the silicon dioxide material, as taught by BASF (BASF: para. [0028]). The range of BASF (1 to 25 nm) overlaps the claimed range (10 nm to 50 nm). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.

With regards to claim 14, the pore diameter of BASF and Takahide ranges from 1 nm to 25 nm, as discussed above. This range overlaps the claimed range of 10 nm to 100 nm. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
With regards to claim 15, the thin film located on the void layer (i.e., modified portion) may be formed of an alkoxy oligomer having fluorinated functional groups (Takahide: para. [0077]-[0082]).
With regards to claim 17, Takahide discloses a surface roughness of, for example, 12.4 nm, which is within the claimed range of 10 nm to 1000 nm (Takahide: para. [0219]).
With regards to claim 21, the antifouling structure of Takahide and BASF is used in an automotive window glass (i.e., an automotive component) (Takahide: para. [0001]-[0002]).
With regards to claim 22, since the non-modified portion is made of silicon oxide, the non-modified portion is made of 100% silicon oxide (see above discussion). Furthermore, Takahide teaches that glass such as soda lime glass has improved transmittance (Takahide: para. [0127] and [0129]-[0131). A person of ordinary skill in the art would have found it obvious to have selected soda lime glass from the viewpoint of improved transparency (Takahide: para. [0127] and [0129]-[0131).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahide et al.
para. [0001]-[0004], [0009]-[0010], and [0020]-[0023]). The liquid water-repellant material is in the form of a liquid fluorine polymer (i.e., a fluoropolymer oil), and therefore the liquid water-repellant material is considered non-volatile, as the present specification lists fluoropolymer oils under the definition of a “non-volatile liquid” (para. [0050]-[0074] and [0122]; See Present Spec. PGPub: para. [0048]). The void layer (porous structural layer) is formed by supplying a silicon dioxide layer (i.e., non-modified portion) and conducting a plasma chemical vapor deposition (CVD) treatment on the silicon dioxide layer to create voids and a thin film layer (i.e., a modified portion of the structural layer) (para. [0141]-[0144]).  Takahide lists organometallic compounds which may be used in the invention, including compounds which have, for example, an F/Si ratio of 9 (Takahide: para. [0076] and [0113]-[0114], see compounds 4 and 5), an F/Si ratio of 17 (Takahide: para. [0114], see compound 7, 31, 32, 45, and 46), an F/Si ratio of 34 (Takahide: para. [0114], see compound 8), or an F/Si ratio of 14 (para. [0114], see compounds 22-28 and 33-37). It is noted that the range of F/Si ratio within the compounds of Takahide overlaps the claimed range of 3.3 to 7.1. In the interest of compact prosecution, the Examiner further notes that Takahide teaches that the plasma CVD step may also be conducted with a fluorine-based gas such as hydrogen fluoride in order to form a structure having a chemical gradient, and that the amount of fluorine gas used in the etching upon a silicon dioxide substrate is adjustable, based on the plasma CVD process parameters (para. [0006], [0035], [0144], and [0146]-[0156]). Takahide teaches that fluorine atoms have water repellency, but that too much fluorine relative to silicon dioxide base material can lead to adhesion failure between the void layer and the rest of the substrate material (para. [0006]). Based on these teachings, one of ordinary skill in the art would have found it obvious to have optimized para. [0006], [0035], [0144], and [0146]-[0156]). See MPEP 2144.05.
Furthermore, the claim recites fluorine derived from a compound having a fluoride functional group of the modified portion, the silicon being derived from a non-modified portion of the porous structural layer exposed at the surface of the porous structural layer. However, this language constitutes product-by-process language. Such language does not limit the claims to the material practice of the recited steps but rather, only the structure implied by such steps. In the present case, a modified portion containing fluorine and a non-modified portion containing silicon is implied. Takahide and BASF suggest such a product.
With regards to claim 23, since the non-modified portion is made of silicon oxide, the non-modified portion is made of 100% silicon oxide (see above discussion). Furthermore, Takahide teaches that glass such as soda lime glass has improved transmittance (Takahide: para. [0127] and [0129]-[0131). A person of ordinary skill in the art would have found it obvious to have selected soda lime glass from the viewpoint of improved transparency (Takahide: para. [0127] and [0129]-[0131).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahide et al as applied to claim 13 above, and in further view of BASF.
With regards to claim 14, Takahide teaches an antifouling structure as applied to claim 13 above (See above discussion). Although Takahide teaches the inclusion of pores, Takahide does not appear to disclose a specific pore diameter, and moreover, Takahide does not disclose an average pore diameter in the range of 10 nm to 100 nm.
BASF teaches a silicon dioxide material which contains antifouling agents, the silicon dioxide material having a pore size in the range of 1 to 25 nm (BASF: abstract; para. [0019] and [0022]; claim 29). Based on the summary of the state of the art given in the BASF reference, adjustment of pore size in BASF: para. [0005] and [0009]). BASF teaches selection of its pore size, as it leads to improved adsorption properties, and it is submitted that improved adsorption would be relevant to the teachings of Takahide, as Takahide uses the porous structure to adsorb a fluorinated liquid (See above discussion, in addition to para. [0028] of BASF). It is clear that Takahide and BASF are analogous art in that they are related to the same field of endeavor of porous antifouling articles comprised of silicon dioxide containing antifouling agent (See above discussion). BASF is reasonably pertinent to the problems of Takahide and the present disclosure, as BASF selects a pore size overlapping the claimed range in order to enable adsorption of material into the pores of the silicon dioxide (See above discussion). One of ordinary skill in the art would have found it obvious to have selected from the size range of BASF, for the pore size in the silicon dioxide material of Takahide, in order to improve the absorption of the water-repellant liquid into the voids of the silicon dioxide material, as taught by BASF (BASF: para. [0028]). The range of BASF (1 to 25 nm) overlaps the claimed range (10 nm to 100 nm). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahide et al in view of BASF as applied to claim 12 above, and in further view of DuPont (DuPont™ Krytox® Performance Lubricants).
With regards to claims 18-20, Takahide and BASF teach an antifouling structure as applied to claim 12 above (See above discussion). Although Takahide does not particularly limit the chemical structure of the non-volatile liquid (other than that the non-volatile liquid has a water-repellant property and is silicon or fluorine-based) (See above discussion), Takahide does not appear to expressly disclose the non-volatile liquid as having an evaporation loss in an environment of 120C after 24 hours Takahide: para. [0055]).
DuPont discloses a list of perfluoropolyether compounds known in the art. Specifically, DuPont lists GPL100 through GPL107 as General-Purpose grades of perfluoropolyether oil (DuPont: page 1, Table; page 2, first paragraph). DuPont is pertinent to the problems faced by the prior art and present specification, in that it lists known perfluorinated oil trade materials and elaborates on their properties, including useful operating range, viscosity, volatility, separation characteristics, wear properties, and load carrying capabilities (i.e., strength) (DuPont: page 1, Table; page 2, first paragraph). DuPont is considered analogous art with the prior art since it is related to perfluorinated oils which are particularly stable (i.e., nonreactive and long-lasting) (DuPont: page 1, Table; page 2, first paragraph). One of ordinary skill in the art would have found it obvious to have selected one of the GPL Oil grades listed as GPL 100 through GPL 107 as disclosed in DuPont, as they are nonreactive, nonflammable, safe in chemical and oxygen service, and long-lasting  (DuPont: page 1, Table; page 2, first paragraph). It is submitted that GPL 103, which inherently has each of the properties of present claims 18-20, would have been obvious to try from the list of identified prior art solutions given as GPL 100 through GPL 107. However, one of ordinary skill would tend towards selection of GPL 103 as compared to the other grades, it has lower oil separation (i.e., GPL 103 exhibits lower phrase separation) while still maintaining a higher level of load carrying capability. GPL 103 is also a grade which has a viscosity low enough to be considered a liquid, compared to, for example, GPL 107, which has sufficiently high viscosity such that is no longer a liquid (and therefore less-likely to be considered for use in view of the requirement for a liquid fluorinated material established by Takahide) (DuPont: page 1, Table; page 2, first paragraph).


Response to Arguments
Applicant's arguments filed August 31st, 2020, have been fully considered but they are not persuasive.
Applicant argues that Takahide and BASF do not teach the claimed elemental ratio of fluorine to silicon (F/SI), the fluorine being derived from the compound having the fluoride functional group of the modified portion, and the silicon being derived from the non-modified portion. These arguments are not found persuasive as they rely on product-by-process language which does not affect the function of the claimed invention. That the source fluorine or silicon is derived from a particular source does not influence the structure from the claimed invention such that it is distinguished from the structure of the prior art. Although the prior art uses source gas for the fluorine and silicon, it is not seen how deriving the fluorine or silicon from a location other than the source gas constitutes a structural difference (i.e., even though the sources are different, the structures are the same).
Applicant argues that the F/Si ratio relied upon in the rejection relates to that of an organometallic compound. However, it is noted that during the process of forming the structure of Takahide, the organometallic compound is decomposed into a layer. Since the layer is formed from the organometallic compound, the layer should have the same F/Si ratio, as matter is neither created nor destroyed under chemical processes.
Applicant argues that the ceramic material of Takahide is decomposed by the source gas to supply metal atoms. This argument is not found persuasive as whether or not metal atoms are supplied does not change the F/Si ratio of Takahide. Furthermore, that part of the ceramic material is decomposed does not mean the entirety of it is decomposed. At least Figure 1 of Takahide demonstrates the creation of a void which is filled with the deposited source gas, and it is clearly flanked by inorganic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783